PER CURIAM.
We initially accepted jurisdiction to review Tetzlaff v. Unemployment Appeals Commission, 866 So.2d 730 (Fla. 5th DCA 2004), based on an apparent conflict with Dines v. Florida Unemployment Appeals Commission, 730 So.2d 378 (Fla. 3d DCA 1999). Upon further consideration of the jurisdictional and merits briefs, we have determined that Tetzlajf and Dines are factually distinct so that the decisions are not in express and direct conflict pursuant to article V, section 3(b)(3) of the Florida Constitution. Accordingly, we have determined that jurisdiction was improvidently granted and this review is hereby dismissed.
It is so ordered.
PARIENTE, C. J., and WELLS, ANSTEAD, LEWIS, CANTERO, and BELL, JJ., concur.
QUINCE, J., dissents.